Citation Nr: 1124615	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected left patellar chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1978 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.

In May 2010, the Veteran testified from the RO via a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking ratings in excess of 10 percent for the service-connected left patellar chondromalacia of each knee.  

In April 2009, the Veteran underwent a VA examination to ascertain the severity of his service-connected bilateral knee disability.  At that time, he was working at a desk job that was not impacted by these disabilities.

In May 2010, the Veteran testified regarding the severity of his service-connected knee disabilities.  He reported that, since the last examination, he changed jobs and that his current job involved much more walking and going up and down stairs, activities that tended to aggravate his knees.  He was taking medication more frequently to deal with the pain.   

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the bilateral knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

An outstanding VA treatment records referable to the service-connected bilateral knee disability should also be obtained for review in connection with the claim for increase. 

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment sources for the service-connected bilateral knee disabilities.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit medical evidence and pertinent treatment records in support of his claim.

All VA treatment records referable to his knees since January 2010 should be associated with the claims file.

2.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  

All bilateral knee complaints and findings should be reported in detail.

The examiner should report the range of motion in the right and left knees in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is lateral subluxation or lateral instability of the right and left knees, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  

An X-ray study of the knees should be performed.  The examiner should report whether the functional impairment due to the right and left knee disabilities is severe, moderate or slight.  

3.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

